DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The status of the claims as of the response filed 6/2/2022 is as follows: 
Claims 7, 19, and 22-27 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1 and 12-13 are currently amended. Claims 8-9, and 20-21 are as previously presented. Claims 2-6, 10-11, and 14-18 are original. Claims 1-6, 8-18, and 20-21 are currently pending in the application and have been considered below.
Applicant’s Remarks filed 6/2/2022 have been considered.

Allowable Subject Matter
Claims 1-6, 8-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The minor informalities, unsupported subject matter, and/or indefinite language identified in the previous office action have been removed and/or remedied by the present amendments.
Regarding eligibility under 35 USC 101, the independent claims include limitations that, when considered in combination, could not be practically performed in the human mind (e.g. details of training of a machine learning system that accesses training data, extracts features, and generates a model weight for each extracted feature using a training algorithm). Accordingly, independent claims 1 and 13 are found to be patent eligible, as are the claims depending therefrom. 
Regarding 35 USC 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach the combination of receiving an indication of a selected type of health care service of interest; determining a patient risk level corresponding to the selected type of health care service using a machine learning model trained by accessing training data including a simulated effective date representing a simulated date each of the plurality of training medical records is accessed, extracting features from the training medical records and generating a model weight for each of the extracted features; comparing the patient risk level to a threshold to generate a report indicating a recommended intervention; scheduling the recommended intervention based on a priority comparison with other patients; determining calibration factors for different patient groups and determining bias among the groups by comparing the calibration factors; and applying a correction factor to at least one variable of the trained model based on the determined bias. 
The closest related art of record includes:
- Cha et al. (US 20200005900 A1), disclosing systems for using trained machine learning models to assess risk of various clinical outcomes within a timeframe and validating the models by determining model performance metrics; however, Cha fails to explicitly disclose receiving an indication of a selected type of healthcare service of interest, training data including a simulated effective date representing a simulated date each of the plurality of training medical records is accessed, scheduling a recommended intervention for a patient based on a comparison of priority levels between patients, and determining calibration factors to identify a bias between patient groups and apply a correction factor to the model variables based on the bias.
- Agarwal et al. (US 20200242566 A1), disclosing a system for prioritizing patients for scheduling of appointments based on risk scores of various patients being compared against one another to determine priority rankings; however, Agarwal fails to explicitly disclose the particular model training methods of the independent claims, and determining calibration factors to identify a bias between patient groups and apply a correction factor to the model variables based on the bias.
- Larsen et al. (US 20170293858 A1), disclosing a system that evaluates performance metrics of predictive machine learning models for bias between different user groups by determining calibration factors to identify bias between groups and take corrective action including further training of the models; however, Larsen fails to explicitly disclose the particular model training methods of the independent claims, prediction of risk of a selected healthcare service being utilized, and scheduling of a recommended intervention for a patient. 
- Barocas et al., Hardt et al., Lee et al., and Pleiss et al. (NPL references U-X on the PTO-892 form mailed 2/4/2022) are each directed to the state of the art regarding detection and mitigation of bias in machine learning models, but do not explicitly disclose the particular trained models for predicting patient risk of utilizing a selected healthcare service of the independent claims nor the scheduling of a recommended patient intervention based on a comparison of patient risk priority levels. 
	- Bhide et al. (US 20200184350 A1), Vasconcelos et al. (US 20200082299 A1), Kozhaya et al. (US 20200151555 A1), Lehr et al. (US 20200160180 A1), Merrill et al. (US 20190043070 A1), and Weider et al. (US 20200380398 A1) describe systems for evaluating machine learning model outputs for bias among protected groups and providing mitigating measures such as retraining the models, but fail to explicitly disclose selection of a healthcare service of interest, the particular model training methods of the independent claims, and scheduling of recommended interventions for a patient. 
Upon completion of an updated prior art search, Examiner further submits that Soto et al. (US 20130132323 A1) and Sharifi et al. (US 20210082577 A1), disclosing methods for receiving an outcome of interest for a trained clinical prediction model to evaluate, as well as Kleinberg et al. and Bellamy et al. (References U-V of the accompanying PTO-892 form), disclosing methods for identifying and mitigating bias between groups for trained machine learning models, are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims as presently amended. 
Though many aspects of the independent claims are disclosed in the prior art, it would not have been obvious to one of ordinary skill in the art to combine the disparate features into the invention of the instant claims. In particular, it would not have been obvious to combine disparate methods of clinical risk model training and prediction to include all of training data representing a simulated effective date for each training record for feature extraction and model weighting, the scheduling of a recommended patient intervention based on patient priority level comparisons, determination of calibration factors between groups to identify risk and apply a correction factor to variables of the trained machine learning models. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to be allowable over the prior art, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626